344 U.S. 834
73 S. Ct. 42
97 L. Ed. 649
Louis WEBER, petitioner,v.UNITED STATES of America.
No. 236.
Supreme Court of the United States
October 13, 1952

Messrs. Howard W. Ameli and James F. Ryan, for petitioner.
Acting Solicitor General Stern, Assistant Attorney General Murray and Beatrice Rosenberg, for the United States.
Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit.


1
Denied.


2
Mr. Justice FRANKFURTER.


3
This is another instance where I deem it appropriate to indicate what was before us in a petition for certiorari. See State of Maryland v. Baltimore Radio Show, 338 U.S. 912, 70 S. Ct. 252, 94 L. Ed. 562. One of the questions presented by this petition is the sufficiency of the claim that the verdict was vitiated because publications reflecting adversely on the defendant, before any testimony was taken in the case, precluded a fair and impartial trial. Under the circumstances the Court of Appeals, composed of SWAN, Chief Judge, AUGUSTUS N. HAND and FRANK, Circuit Judges, rejected the claim while acknowledging that 'such comments by newspapers [as revealed by the exhibits herein] during the pendency of a criminal trial are inexcusable.2' United States v. Weber, 2 Cir., 197 F.2d 237, 239.


4
Memorandum filed by Mr. Justice FRANKFURTER.



2
 'In England it is probable that the publishers would be severely penalized. See cases cited in [State of] Maryland v. Baltimore Radio Show, 338 U.S. 912, 921-936, 70 S. Ct. 252, 94 L. Ed. 562.'